Exhibit Investor Contact: Press Contact: Frank Gordon Brian Beades 212.810.5858 212.810.5596 BlackRock Kelso Capital Corporation Declares Regular First Quarter Dividend of $0.16 per Share, Announces Financial Results for the Quarter and Year Ended December 31, 2008 New York, New York, March 10, 2009 - BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (“BlackRock Kelso Capital” or the “Company”) announced today that its Board of Directors has declared a first quarter dividend of $0.16 per share payable on April 3, 2009 to stockholders of record as of March 20, 2009. BlackRock Kelso Capital recognizes that the stability of its dividend is very important to its stockholders.However, we believe that the current economic environment is unprecedented and unpredictable.In light of the uncertain environment, we believe it is prudent to reduce our dividend until market conditions normalize.Retaining capital in this manner is a precautionary measure that will enable us to protect our balance sheet by reducing borrowings under our credit facility, to make additional investments and to preserve operating flexibility.At December 31, 2008, the Company was in compliance with regulatory coverage requirements with an asset coverage ratio of 220% and was in compliance with all financial covenants under its credit facility.The Company has made, and intends to continue to make, timely distributions sufficient to satisfy the annual distribution requirements to maintain its qualification as a regulated investment company under the Internal Revenue Code. BlackRock Kelso Capital also announced financial results for the quarter and year ended December 31, 2008. HIGHLIGHTS: Investment Portfolio:$943 million Net Assets:$510 million Net
